Exhibit 10.6
 
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  THIS WARRANT AND THE SHARES OF COMMON STOCK
ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO GULF COAST OIL CORPORATION THAT
SUCH REGISTRATION IS NOT REQUIRED.
 
Right to Purchase Shares of
 
Gulf Coast Oil Corporation
 
(subject to adjustment as provided herein)
 
AMENDED AND RESTATED
 
COMMON STOCK PURCHASE WARRANT
No. _________________
Issue Date:  Effective as of April 28, 2006

 
GULF COAST OIL CORPORATION, a corporation organized under the laws of the State
of Delaware, hereby certifies that, for value received, LAURUS MASTER FUND,
LTD., or assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company (as hereinafter defined) at any time or from
time to time following payment in full of all obligations and liabilities owing
by the Company to the Holder in connection with the transactions contemplated by
the Securities Purchase Agreement dated as of April 28, 2006 by and between the
Company and the Holder (as amended, modified and/or supplemented from time to
time, the “Securities Purchase Agreement”) and the Related Agreements (as
defined in the Securities Purchase Agreement) (the “Debt Repayment Date”), up to
the Specified Number (as hereinafter defined) fully paid and nonassessable
shares of Common Stock (as hereinafter defined), at the Exercise Price (as
hereinafter defined).
 
This Warrant amends and restates the warrant originally issued to the Holder
pursuant to the Securities Purchase Agreement (the “Original Warrant”) for the
purposes of clarifying certain of the exercise provisions of the Original
Warrant and the percentage of the Company’s equity into which the Original
Warrant was exercisable.  All references to the “Warrant” set forth in the
Securities Purchase Agreement and in each Related Agreement (as defined in the
Securities Purchase Agreement) shall hereafter by deemed to refer to this
Warrant.
 
As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
(a)  The term “Common Stock” includes (i) the Company’s Common Stock, par value
$.001 per share; and (ii) any other securities into which or for which any of
the securities described in the preceding clause (i) may be converted or
exchanged pursuant to a plan of recapitalization, reorganization, merger, sale
of assets or otherwise.
 
(b)  The term “Company” shall include Gulf Coast Oil Corporation and any person
or entity which shall succeed, or assume the obligations of, Gulf Coast Oil
Corporation hereunder.
 
(c)  The term “Exercise Price” means a price of $.001 per share of Common Stock.
 
(d)  The term “Other Securities” refers to any securities of the Company or any
other person (corporate or otherwise) which the holder of the Warrant at any
time shall be entitled to receive, or shall have received, on the exercise of
the Warrant, in lieu of or in addition to Common Stock, or which at any time
shall be issuable or shall have been issued in exchange for or in replacement of
Common Stock or Other Securities pursuant to Section 3 or otherwise.
 
(e)  the term “Record Date” means the first date on which the Company shall have
received from the Holder (i) an Exercise Notice (as hereinafter defined), and
(ii) payment of the Exercise Price for the number of shares of Common Stock
reflected in the Exercise Notice.
 
(f)  The term “Specified Number” means, on any date on which the Company
receives an Exercise Notice from the Holder, a number of shares of Common Stock
computed using the following formula:
 
(AxB)-C
 
where (i) “A” equals 0.49, (ii) “B” equals the number of shares of Common Stock
outstanding on a Fully Diluted Basis (as hereinafter defined) on the date of
exercise and (iii) “C” equals the number of shares of Common Stock previously
issued to the Holder in connection with partial exercises of this Warrant.  As
of the date of this Warrant, this Warrant is exercisable for 961 shares of
Common Stock (the “Warrant Shares”).  As used in this Warrant, the term “Fully
Diluted Basis” means all outstanding Common Stock plus all Common Stock issuable
on conversion or exercise of securities convertible into or exercisable for
Common Stock  (including the Common Stock  issuable upon exercise of this
Warrant on such date), regardless whether any payment must be made pursuant to
such conversion or exercise or whether any conversion or exercise price is above
or below the market price of the Common Stock .
 

--------------------------------------------------------------------------------


1.  Exercise of Warrant.
 
1.1  Number of Shares Issuable upon Exercise.  From and after the Debt Repayment
Date thereof, the Holder shall be entitled to receive, upon exercise of this
Warrant in whole or in part, by delivery of an original or fax copy of an
exercise notice in the form attached hereto as Exhibit A (the “Exercise Notice”)
the Specified Number of shares of Common Stock of the Company, which Specified
Number shall be calculated on each date that the Company receives an Exercise
Notice.
 
1.2  Company Acknowledgment.  The Company will, at the time of the exercise of
this Warrant, upon the request of the Holder hereof, acknowledge in writing its
continuing obligation to afford to such Holder any rights to which such Holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant.  If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.
 
1.3  Trustee for Warrant Holders.  In the event that a bank or trust company
shall have been appointed as trustee for the Holder of this Warrant pursuant to
Subsection 3.2, such bank or trust company shall have all the powers and duties
of a warrant agent (as hereinafter described) and shall accept, in its own name
for the account of the Company or such successor person as may be entitled
thereto, all amounts otherwise payable to the Company or such successor, as the
case may be, on exercise of this Warrant pursuant to this Section 1.
 
1.4  Ownership.  The Holder shall be deemed a shareholder of the Company and
shall be entitled to all of the rights of a shareholder as of the Record Date,
without any further action on the part of the Holder or the Company.
 
2.  Procedure for Exercise.
 
2.1  Delivery of Common Stock Certificates, Etc., on Exercise.  The Company
agrees that the Common Stock purchased upon exercise of this Warrant shall be
deemed to be issued to the Holder as the record owner of such Common Stock as of
the close of business on the Record Date.  As soon as practicable after each
exercise of this Warrant and in any event within three (3) business days
thereafter, the Company at its expense (including the payment by it of any
applicable issue taxes) will cause to be issued in the name of and delivered to
the Holder, or as such Holder (upon payment by such Holder of any applicable
transfer taxes) may direct in compliance with applicable securities laws, a
certificate or certificates for the number of duly and validly issued, fully
paid and nonassessable shares of Common Stock (or Other Securities) to which
such Holder shall be entitled on such exercise, together with any other stock or
other securities and property (including cash, where applicable) to which such
Holder is entitled upon such exercise pursuant to Section 1 or
otherwise.  Unless this Warrant has been fully exercised for the Specified
Number, a new Warrant representing the number of Warrant Shares with respect to
which this Warrant shall not then have been exercised shall also be issued to
the Holder as soon as practicable thereafter (but not later than three (3)
business days) after such exercise.  Such warrant shall be identical to this
Warrant except for the number of Warrant Shares (which will be adjusted to
reflect any exercise of this Warrant).  In the event that this Warrant is fully
exercised for the Specified Number on any given date, no new warrant will be
issued to the Holder and its rights under this Warrant will be terminated.
 
2.2  Exercise.  Payment may be made in cash by wire transfer of immediately
available funds or by certified or official bank check payable to the order of
the Company equal to the applicable aggregate Exercise Price for the number of
Warrant Shares specified in such Exercise Notice (as such exercise number shall
be adjusted to reflect any adjustment in the total number of shares of Common
Stock issuable to the Holder in accordance with the terms of this Warrant).
 

--------------------------------------------------------------------------------


3.  Effect of Reorganization, Etc.; Adjustment of Exercise Price.
 
3.1  Reorganization, Consolidation, Merger, Etc.  If there occurs any capital
reorganization or any reclassification of the Common Stock of the Company, the
consolidation or merger of the Company with or into another person (other than a
merger or consolidation of the Company in which the Company is the continuing
entity and which does not result in any reorganization or reclassification of
its outstanding Common Stock) or the sale or conveyance of all or substantially
all of the assets of the Company to another person, then, as a condition
precedent to any such reorganization, reclassification, consolidation, merger,
sale or conveyance, the Holder will be entitled to receive upon surrender of the
Warrant to the Company (x) to the extent there are cash proceeds resulting from
the consummation of such reorganization, reclassification, consolidation,
merger, sale or conveyance, in exchange for such Warrant, cash in an amount
equal to the cash proceeds that would have been payable to the Holder had the
Holder exercised such Warrant immediately prior to the consummation of such
reorganization, reclassification, consolidation, merger, sale or conveyance,
less the aggregate Exercise Price payable upon exercise of the Warrant, and (y)
to the extent that the Holder would be entitled to receive Common Stock (or
Other Securities) (in addition to or in lieu of cash in connection with any such
reorganization, reclassification, consolidation, merger, sale or conveyance),
the same kind and amounts of securities or other assets, or both, that are
issuable or distributable to the holders of outstanding Common Stock (or Other
Securities) of the Company with respect to their Common Stock (or Other
Securities) upon such reorganization, reclassification, consolidation, merger,
sale or conveyance, as would have been deliverable to the Holder had the Holder
exercised such Warrant immediately prior to the consummation of such
reorganization, reclassification, consolidation, merger, sale or conveyance less
an amount of such securities having a value equal to the aggregate Exercise
Price payable upon exercise of the Warrant.
 
3.2  Dissolution.  In the event of any dissolution of the Company following the
transfer of all or substantially all of its properties or assets, the Company,
concurrently with any distributions made to holders of its Common Stock, shall
at its expense deliver or cause to be delivered to the Holder the stock and
Other Securities and property (including cash, where applicable) receivable by
the Holder of this Warrant pursuant to Section 3.1, or, if the Holder shall so
instruct the Company, to a bank or trust company specified by the Holder and
having its principal office in New York, NY as trustee for the Holder  (the
“Trustee”).
 
3.3  Continuation of Terms.  Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the Common Stock and other securities and property
receivable on the exercise of this Warrant after the consummation of such
reorganization, consolidation or merger or the effective date of dissolution
following any such transfer, as the case may be, and shall be binding upon the
issuer of any such stock or other securities, including, in the case of any such
transfer, the person acquiring all or substantially all of the properties or
assets of the Company, whether or not such person shall have expressly assumed
the terms of this Warrant.  In the event this Warrant does not continue in full
force and effect after the consummation of the transactions described in this
Section 3, then the Company’s securities and property (including cash, where
applicable) receivable by the Holder of this Warrant will be delivered to the
Holder or the Trustee as contemplated by Section 3.2.
 
4.  Certificate as to Adjustments.  In each case of any adjustment or
readjustment in the Common Stock (or Other Securities) issuable on the exercise
of this Warrant, the Company at its expense will promptly cause its Chief
Financial Officer or other appropriate designee to compute such adjustment or
readjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock (or Other Securities) issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding, and (c) the number of
shares of Common Stock to be received upon exercise of this Warrant, in effect
immediately prior to such adjustment or readjustment and as adjusted or
readjusted as provided in this Warrant.  The Company will forthwith mail a copy
of each such certificate to the Holder of this Warrant and any Warrant agent of
the Company (appointed pursuant to Section 9 hereof).
 
5.  Reservation of Stock, Etc., Issuable on Exercise of Warrant.  The Company
will at all times reserve and keep available, solely for issuance and delivery
on the exercise of this Warrant, shares of Common Stock (or Other Securities)
from time to time issuable on the exercise of this Warrant.
 
6.  Assignment; Exchange of Warrant.  Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a “Transferor”) in whole or in
part.  On the surrender for exchange of this Warrant, with the Transferor’s
endorsement in the form of Exhibit B attached hereto (the “Transferor
Endorsement Form”) and together with evidence reasonably satisfactory to the
Company demonstrating compliance with applicable securities laws, which shall
include, without limitation, the provision of a legal opinion from the
Transferor’s counsel (at the Company’s expense) that such transfer is exempt
from the registration or equivalent requirements of applicable securities laws,
the Company at its expense (but with payment by the Transferor of any applicable
transfer taxes) will issue and deliver to or on the order of the Transferor
thereof a new Warrant of like tenor, in the name of the Transferor and/or the
transferee(s) specified in such Transferor Endorsement Form (each a
“Transferee”), calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock called for on the face or faces of the Warrant
so surrendered by the Transferor.  Notwithstanding the foregoing, in the event
that the transfer of the Warrant to the Transferee, absent the execution of the
Proxy (as defined below), would result in any interest paid to a person that is
not a “United States Person” (as such term is defined in Section 7701(a)(30) of
the Code (as hereinafter defined)) on the Obligations (as such term is defined
in the Master Security Agreement dated April 28, 2006 among the Company, certain
subsidiaries of the Company and Laurus Master Fund, Ltd., as amended, restated,
modified and/or supplemented from time to time (the “Security Agreement”)) to
not qualify as portfolio interest within the meaning of Section 871(h)(2) or
881(c)(2) of the Internal Revenue Code of 1986, as amended (the “Code”), as
applicable, by reason of Section 871(h)(3) or 881(c)(3)(B) of the Code, as
applicable, taking into account the constructive ownership rules under Section
871(h)(3)(C) of the Code, neither this Warrant nor any portion hereof may be
transferred unless and until the Transferee executes a proxy in the form
attached hereto as Exhibit C (the “Proxy”) and delivers the Proxy to the
Company.  In such case, the Company will have no obligation to transfer the
Warrant until the Proxy has been executed and delivered.
 

--------------------------------------------------------------------------------


7.  Replacement of Warrant.  On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of any such loss, theft or destruction of this Warrant, on delivery
of an indemnity agreement or security reasonably satisfactory in form and amount
to the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense will execute and
deliver, in lieu thereof, a new Warrant of like tenor.
 
8.  Maximum Exercise.  Notwithstanding anything herein to the contrary, in no
event shall the Holder be entitled to exercise any portion of this Warrant in
excess of that portion of this Warrant upon exercise of which the sum of (1) the
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unexercised portion of the Warrant or the
unexercised or unconverted portion of any other security of the Holder subject
to a limitation on conversion analogous to the limitations contained herein) and
(2) the number of shares of Common Stock issuable upon the exercise of the
portion of this Warrant with respect to which the determination of this proviso
is being made, would result in beneficial ownership by the Holder and its
Affiliates of any amount greater than 9.99% of the then outstanding shares of
Common Stock (whether or not, at the time of such exercise, the Holder and its
Affiliates beneficially own more than 9.99% of the then outstanding shares of
Common Stock).  As used herein, the term “Affiliate” means any person or entity
that, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a person or entity, as such terms
are used in and construed under Rule 144 under the Securities Act.   For
purposes of the second preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulations 13D-G thereunder, except as otherwise provided
in clause (1) of such sentence.  For any reason at any time, upon written or
oral request of the Holder, the Company shall within one (1) business day
confirm orally and in writing to the Holder the number of shares of Common Stock
outstanding as of any given date.  The limitations set forth herein (x) may be
waived by the Holder (i) if the Company is required to file reports with the
Securities and Exchange Commission, upon provision of no less than sixty-one
(61) days prior written notice to the Company, or (ii) if the Company is not
required to file reports with the Securities and Exchange Commission, upon
provision of not less than two (2) days prior written notice to the Company, and
(y) shall automatically become null and void following notice to the Company
upon the occurrence and during the continuance of an Event of Default (as
defined in the Security Agreement).
 
9.  Warrant Agent.  The Company may, by written notice to the each Holder of the
Warrant, appoint an agent for the purpose of issuing Common Stock (or Other
Securities) on the exercise of this Warrant pursuant to Section 1, exchanging
this Warrant pursuant to Section 6, and replacing this Warrant pursuant to
Section 7, or any of the foregoing, and thereafter any such issuance, exchange
or replacement, as the case may be, shall be made at such office by such agent.
 
10.  Transfer on the Company’s Books.  Until this Warrant is transferred on the
books of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.
 
11.  Rights of Shareholders.  No Holder shall be entitled to vote or receive
dividends or be deemed the holder of the shares of Common Stock or any other
securities of the Company which may at any time be issuable upon exercise of
this Warrant for any purpose (the “Warrant Shares”), nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a shareholder of the Company or any right to vote for the election of
directors or upon any matter submitted to shareholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon the
recapitalization, issuance of shares, reclassification of shares, change of
nominal value, consolidation, merger, conveyance or otherwise) or to receive
notice of meetings, or to receive dividends or subscription rights or otherwise,
in each case, until the Record Date.
 
12.  Notices, Etc.  All notices and other communications from the Company to the
Holder shall be mailed by first class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company in writing by
such Holder or, until any such Holder furnishes to the Company an address, then
to, and at the address of, the last Holder  who has so furnished an address to
the Company.
 
13.  Representations and Warranties.  The representations and warranties made by
the Company in the Securities Purchase Agreement and each other Related
Agreement (as defined in the Securities Purchase Agreement) with respect to (a)
the Original Warrant, (b) the shares of stock issuable upon exercise of the
Original Warrant (whether described in such manner in the Securities Purchase
Agreement or as the “Warrant Shares”) and (c) the Securities (as defined in the
Securities Purchase Agreement and to the extent such term, as used therein,
refers to the items described in the immediately preceding clauses (a) or (b))
shall be true and correct on and as of the effective date of that certain
Securities Purchase Agreement dated as of November [__], 2007, by and between
the Company, the purchasers from time to time party thereto and LV
Administrative Services, Inc. (as amended, restated, modified and/or
supplemented from time to time), with the same effect as if such representations
and warranties had been made on and as of such date, except that any such
representation or warranty which was expressly made only as of a specified date
need be true only as of such date.
 
14.  Miscellaneous.  This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.  THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS.  ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS
WARRANT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL
COURTS LOCATED IN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE HOLDER MAY
CHOOSE TO WAIVE THIS PROVISION AND BRING AN ACTION OUTSIDE THE STATE OF NEW
YORK.  The individuals executing this Warrant on behalf of the Company agree to
submit to the jurisdiction of such courts and waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorneys’ fees and costs.  In the event that any provision of this
Warrant is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law.  Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Warrant.  The headings in this Warrant are for purposes of reference
only, and shall not limit or otherwise affect any of the terms hereof.  The
invalidity or unenforceability of any provision hereof shall in no way affect
the validity or enforceability of any other provision hereof.  The Company
acknowledges that legal counsel participated in the preparation of this Warrant
and, therefore, stipulates that the rule of construction that ambiguities are to
be resolved against the drafting party shall not be applied in the
interpretation of this Warrant to favor any party against the other party.
 
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;
 
SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the Company has executed this Amended and Restated Common
Stock Purchase Warrant on November 20, 2007.



 
GULF COAST OIL CORPORATION
   
WITNESS: /s/ Michael Pearson
   
By:  /s/ Edward R.
DeStefano                                                             
 
Name: Edward R.
DeStefano                                                              
 
Title:  President                                                             


--------------------------------------------------------------------------------


 
Exhibit A
 
FORM OF SUBSCRIPTION
 
(To Be Signed Only On Exercise Of Warrant)
 
TO:
Gulf Coast Oil Corporation

 
 
5851 San Felipe, Suite 775

 
 
Houston, Texas 77057

 
Attention:
Chief Financial Officer

 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase shares of Common Stock covered
by such warrant.
 
The undersigned herewith makes payment of the full Exercise Price for such
shares of Common Stock at the price per share provided for in such Warrant,
which is $___________ in lawful money of the United States.
 
The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to ______________________________________________ whose
address is
___________________________________________________________________________.
 
The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to a registration statement under the Securities Act of 1933,
as amended (the “Securities Act”) or pursuant to an exemption from registration
under the Securities Act.
Dated:                                                          
   
(Signature must conform to name of holder as specified on the face of the
Warrant)
     
Address:                                                                  
   


--------------------------------------------------------------------------------



 
Exhibit B
 
FORM OF TRANSFEROR ENDORSEMENT
 
(To Be Signed Only On Transfer Of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Gulf Coast Oil Corporation into which the within Warrant relates
specified under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of Gulf Coast Oil
Corporation with full power of substitution in the premises.
 
Transferees
Address
Percentage Transferred
Number
Transferred
                               



Dated:                                                          
   
(Signature must conform to name of Holder as specified on the face of the
Warrant)
     
Address:                                                                  
         
Address:
     
SIGNED IN THE PRESENCE OF:
     
 
(Name)
ACCEPTED AND AGREED:
 
[TRANSFEREE]
 
 
(Name)
 

 




--------------------------------------------------------------------------------


